

116 S2890 IS: Douglas County Economic Development and Conservation Act
U.S. Senate
2019-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2890IN THE SENATE OF THE UNITED STATESNovember 18, 2019Ms. Cortez Masto (for herself and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo promote conservation, improve public land, and provide for sensible development in Douglas
			 County, Nevada, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Douglas County Economic Development and Conservation Act.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Land conveyances and salesSec. 101. Conveyance to State.Sec. 102. Tahoe Rim Trail.Sec. 103. Conveyance to County.Sec. 104. Sale of certain Federal land.Sec. 105. Open space recreation area.TITLE II—Tribal cultural resourcesSec. 201. Transfer of land to be held in trust for Tribe.TITLE III—Resolution of Burbank Canyons Wilderness Study AreaSec. 301. Addition to National Wilderness Preservation System.Sec. 302. Administration.Sec. 303. Fish and wildlife management.Sec. 304. Release of wilderness study area.Sec. 305. Native American cultural and religious uses.TITLE IV—Transfer of administrative jurisdiction over Forest Service landSec. 401. Authority to transfer.Sec. 402. Special use permits for recreation and public purposes. 2.DefinitionsIn this Act:
 (1)CountyThe term County means Douglas County, Nevada. (2)MapThe term Map means the map entitled Douglas County Economic Development and Conservation Act and dated October 14, 2019.
 (3)Public landThe term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702). (4)Secretary concernedThe term Secretary concerned means—
 (A)with respect to National Forest System land, the Secretary of Agriculture, acting through the Chief of the Forest Service; and
 (B)with respect to land managed by the Bureau of Land Management, including land held in trust for the benefit of the Tribe, the Secretary of the Interior.
 (5)StateThe term State means the State of Nevada. (6)TribeThe term Tribe means the Washoe Tribe of Nevada and California.
 (7)WildernessThe term Wilderness means the Burbank Canyons Wilderness designated by section 301(a). ILand conveyances and sales 101.Conveyance to State (a)In generalSubject to valid existing rights, the Secretary concerned shall convey to the State, without consideration, all right, title, and interest of the United States in and to the land described in subsection (b).
 (b)Description of landThe land referred to in subsection (a) is the approximately 67 acres of Forest Service land generally depicted as Lake Tahoe-Nevada State Park on the Map.
 (c)CostsAs a condition of the conveyance under subsection (a), the State shall pay all costs associated with the conveyance (including any costs for surveys and other administrative costs).
				(d)Use of land
 (1)In generalThe land conveyed to the State under subsection (a) shall be used only for— (A)the conservation of wildlife or natural resources; or
 (B)a public park. (2)FacilitiesAny facility on land conveyed under subsection (a) shall be constructed and managed in accordance with the uses described in paragraph (1).
 (e)ReversionIf any portion of the land conveyed under subsection (a) is used in a manner that is inconsistent with the uses described in subsection (d), the land shall, at the discretion of the Secretary concerned, revert to the United States.
				102.Tahoe Rim Trail
 (a)In generalThe Secretary of Agriculture, in consultation with the County and other stakeholders, shall develop and implement a cooperative management agreement for the land described in subsection (b)—
 (1)to improve the quality of recreational access to the land by providing such additional amenities as are agreed to by the Secretary and the County; and
 (2)to conserve the natural resource values of the land. (b)Description of landThe land referred to in subsection (a) is the approximately 13 acres of land generally depicted as Tahoe Rim Trail North Parcel on the Map.
				103.Conveyance to County
 (a)Definition of Federal landIn this section, the term Federal land means the approximately 7,777 acres of Federal land in the County generally depicted as Douglas County Land Conveyances on the Map. (b)Authorization of conveyanceSubject to valid existing rights and notwithstanding the land use planning requirements of section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712), not later than 180 days after the date on which the Secretary concerned receives a request from the County for the conveyance of the Federal land, the Secretary concerned shall convey to the County, without consideration, all right, title, and interest of the United States in and to the Federal land.
 (c)CostsAs a condition of the conveyance under subsection (b), the County shall pay all costs associated with the conveyance (including any costs for surveys and other administrative costs).
 (d)Use of Federal landThe Federal land conveyed under subsection (b)— (1)may be used by the County for flood control or any other public purpose consistent with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.); and
 (2)shall not be disposed of by the County. (e)ReversionIf the Federal land conveyed under subsection (b) is used in a manner inconsistent with subsection (d), the Federal land shall, at the discretion of the Secretary concerned, revert to the United States.
				(f)Acquisition of Federal reversionary interest
 (1)RequestThe County may submit to the Secretary concerned a request to acquire the Federal reversionary interest in all or any portion of the Federal land conveyed under subsection (b).
					(2)Appraisal
 (A)In generalNot later than 180 days after the date of receipt of a request under paragraph (1), the Secretary concerned shall complete an appraisal of the Federal reversionary interest in the Federal land requested by the County.
 (B)RequirementThe appraisal under subparagraph (A) shall be completed in accordance with— (i)the Uniform Appraisal Standards for Federal Land Acquisitions; and
 (ii)the Uniform Standards of Professional Appraisal Practice. (3)Conveyance required (A)In generalIf, by the date that is 1 year after the date of completion of the appraisal under paragraph (2), the County submits to the Secretary concerned an offer to acquire the Federal reversionary interest requested under paragraph (1), the Secretary concerned, by not later than the date that is 30 days after the date on which the offer is submitted, shall convey to the County that reversionary interest.
 (B)ConsiderationAs consideration for the conveyance of the Federal reversionary interest under subparagraph (A), the County shall pay to the Secretary concerned an amount equal to the appraised value of the Federal reversionary interest, as determined under paragraph (2).
 (C)CostsAs a condition of conveyance of the Federal reversionary interest under subparagraph (A), the County shall pay all costs associated with the conveyance (including any costs for surveys and other administrative costs).
 (4)Disposition of proceedsAny amounts collected under this subsection shall be disposed of in accordance with section 104(i). (g)Revocation of ordersAny public land order that withdraws any portion of the Federal land from appropriation or disposal under a public land law shall be revoked to the extent necessary to permit disposal of the Federal land under this section.
				104.Sale of certain Federal land
 (a)In generalNotwithstanding sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary concerned shall, in accordance with the other provisions of that Act and any other applicable law, and subject to valid existing rights, conduct 1 or more sales of the Federal land (including mineral rights to that land) described in subsection (b) to qualified bidders.
 (b)Description of landThe Federal land referred to in subsection (a) is— (1)the approximately 59.5 acres of public land generally depicted as Lands for Disposal on the Map;
 (2)not more than 10,000 acres of land in the County that— (A)is not segregated or withdrawn on or after the date of enactment of this Act, unless the land is withdrawn in accordance with subsection (g); and
 (B)is identified for disposal by the Secretary concerned through— (i)the Carson City Consolidated Resource Management Plan; or
 (ii)any subsequent amendment to that management plan that is undertaken with full public involvement; and
 (3)any mineral right associated with land described in paragraph (1) or (2). (c)Joint selection requiredThe Secretary concerned and the County shall jointly select which parcels of the Federal land described in subsection (b)(2) to offer for sale under subsection (a).
 (d)Compliance with local planning and zoning lawsBefore carrying out a sale of Federal land under subsection (a), the County shall submit to the Secretary concerned a certification that qualified bidders have agreed to comply with—
 (1)County zoning ordinances; and (2)any master plan for the area approved by the County.
 (e)Method of saleThe sale of Federal land under subsection (a) shall be— (1)through a competitive bidding process, unless otherwise determined by the Secretary concerned; and
 (2)for not less than fair market value. (f)Recreation and Public Purposes Act conveyances (1)In generalNot later than 30 days before any land described in subsection (b) is offered for sale under subsection (a), the State or County may elect to obtain the land for public purposes, in accordance with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).
 (2)RetentionPursuant to an election made under paragraph (1), the Secretary concerned shall retain the relevant land for conveyance to the State or County in accordance with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).
					(g)Withdrawal
 (1)In generalSubject to valid existing rights and except as provided in paragraph (3), the Federal land described in subsection (b) is withdrawn from—
 (A)all forms of entry, appropriation, or disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)disposition under all laws relating to mineral and geothermal leasing or mineral materials. (2)TerminationThe withdrawal under paragraph (1) shall terminate—
 (A)on the date of sale or conveyance of title to the land described in subsection (b) pursuant to this section; or
 (B)with respect to any land described in subsection (b) that is not sold or exchanged, not later than 1 year after the date on which the land was offered for sale under this section.
 (3)ExceptionParagraph (1)(A) shall not apply to— (A)a sale conducted in accordance with this section; or
 (B)an election by the State or County under subsection (f)(1). (h)Deadline for sale (1)In generalExcept as provided in paragraph (2), not later than 1 year after the date of enactment of this Act, if there is a qualified bidder for the land described in subsection (b), the Secretary concerned shall offer the land for sale to the qualified bidder.
 (2)Postponement; exclusion from saleAt the request of the County, the Secretary concerned may temporarily postpone or exclude from sale under paragraph (1) all or a portion of the land described in subsection (b).
 (i)Disposition of proceedsOf the proceeds of a sale under this section— (1)5 percent shall be disbursed to the State for use by the State for general education programs of the State;
 (2)10 percent shall be disbursed to the County for use by the County for general budgeting purposes; and
 (3)85 percent shall be deposited in a special account in the Treasury of the United States, to be known as the Douglas County Special Account, which shall be available to the Secretary concerned until expended, without further appropriation—
 (A)to reimburse costs incurred by the Secretary concerned in preparing for the sale of the land described in subsection (b), including—
 (i)the costs of surveys and appraisals; and (ii)the costs of compliance with—
 (I)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and (II)sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713);
 (B)to reimburse costs incurred by the Bureau of Land Management and the Forest Service in preparing for, and carrying out, the transfers of land to be held in trust by the United States under section 201; and
 (C)to acquire environmentally sensitive land or an interest in environmentally sensitive land in the County—
 (i)pursuant to the Douglas County Open Space and Agricultural Lands Preservation Implementation Plan, or any subsequent amendment to the plan that is undertaken with full public involvement; and
 (ii)for flood control purposes. (j)Availability of fundsSection 4(e) of the Southern Nevada Public Land Management Act of 1998 (Public Law 105–263; 112 Stat. 2346; 116 Stat. 2007; 117 Stat. 1317; 118 Stat. 2414; 120 Stat. 3045; 123 Stat. 1114) is amended—
 (1)in paragraph (3)(A)— (A)by striking clause (iv) and inserting the following:
							
 (iv)development of parks, trails, and natural areas in Clark, Lincoln, and White Pine Counties, Washoe County (subject to paragraph (4)), Carson City (subject to paragraph (5)), and Douglas County (subject to paragraph (6)), Nevada, pursuant to a cooperative agreement with a unit of local government or regional governmental entity;; and
 (B)in clause (v), by striking Clark, Lincoln, and White Pine Counties and Carson City (subject to paragraph (5)) and inserting Clark, Lincoln, and White Pine Counties, Washoe County (subject to paragraph (4)), Carson City (subject to paragraph (5)), and Douglas County (subject to paragraph (6)); and
 (2)by adding at the end the following:  (6)Limitation for Douglas CountyDouglas County shall be eligible to nominate for expenditure amounts to acquire land or any interest in land for parks, trails, or natural areas and for conservation initiatives—
 (A)within the Carson River watershed; (B)within the Walker River watershed; or
 (C)for the conservation of sage-grouse habitat.. (k)Revocation of ordersAny public land order that withdraws any portion of the land described in subsection (b) from appropriation or disposal under a public land law shall be revoked to the extent necessary to permit disposal of that land under this section.
				105.Open space recreation area
 (a)Authorization of conveyanceNot later than 180 days after the date on which the Secretary of Agriculture receives a request from the County, the Secretary of Agriculture shall convey to the County, without consideration, all right, title, and interest of the United States in and to the Federal land described in subsection (b).
 (b)Description of landThe land referred to in subsection (a) is the approximately 1,084 acres of land generally depicted as Open Space Recreation Area on the Map.
 (c)CostsAs a condition of the conveyance under subsection (a), the County shall pay all costs associated with the conveyance (including any costs for surveys and other administrative costs).
 (d)Use of landThe land conveyed under subsection (a)— (1)shall be used by the County for recreation and any other public purpose consistent with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.); and
 (2)shall not be disposed of by the County. IITribal cultural resources 201.Transfer of land to be held in trust for Tribe (a)In generalSubject to valid existing rights, all right, title, and interest of the United States in and to the land described in subsection (b)—
 (1)shall be held in trust by the United States for the benefit of the Tribe; and (2)shall be part of the reservation of the Tribe.
 (b)Description of landThe land referred to in subsection (a) is— (1)the approximately 2,669 acres of Federal land generally depicted as Washoe Tribe Conveyances on the Map; and
 (2)any land— (A)generally depicted as Section 5 lands on the Map; and
 (B)administered on the date of enactment of this Act by— (i)the Bureau of Land Management; or
 (ii)the Forest Service. (c)SurveyNot later than 180 days after the date of enactment of this Act, the Secretary concerned shall complete a survey of the boundary lines to establish the boundaries of the land taken into trust under subsection (a).
				(d)Use of trust land
 (1)GamingLand taken into trust under this section shall not be eligible, or considered to have been taken into trust, for class II gaming or class III gaming (as those terms are defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)).
					(2)Thinning; landscape restoration
 (A)In generalThe Secretary concerned, in consultation and coordination with the Tribe, may carry out any fuel reduction or other landscape restoration activities on the land taken into trust under subsection (a) (including land that includes threatened or endangered species habitat), that are beneficial to—
 (i)the Tribe; and (ii)as applicable—
 (I)the Bureau of Land Management; or (II)the Forest Service.
 (B)Conservation benefitsActivities carried out under subparagraph (A) include activities that provide conservation benefits to a species that—
 (i)is not listed as endangered or threatened under section 4(c) of the Endangered Species Act of 1973 (16 U.S.C. 1533(c)); but
 (ii)is— (I)a candidate for a listing as an endangered or threatened species under that Act (16 U.S.C. 1531 et seq.);
 (II)a species of concern; or (III)listed by a State as a threatened or endangered species.
 (e)Water rightsNothing in this section affects the allocation, ownership, interest, or control, as in existence on the date of enactment of this Act, of any water, water right, or any other valid existing right held by—
 (1)the United States; (2)an Indian Tribe;
 (3)a State; or (4)a person.
					IIIResolution of Burbank Canyons Wilderness Study Area
			301.Addition to National Wilderness Preservation System
 (a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately 12,392 acres of Federal land managed by the Bureau of Land Management and generally depicted as Burbank Canyons Wilderness on the Map is designated as wilderness and as a component of the National Wilderness Preservation System, to be known as the Burbank Canyons Wilderness.
 (b)BoundaryThe boundary of any portion of the Wilderness that is bordered by a road shall be not less than 100 feet from the centerline of the road to allow public access.
				(c)Map and legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary concerned shall prepare a map and legal description of the Wilderness.
 (2)EffectThe map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary concerned may correct any minor error in the map or legal description.
 (3)AvailabilityA copy of the map and legal description prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (d)WithdrawalSubject to valid existing rights, the Wilderness is withdrawn from— (1)all forms of entry, appropriation, or disposal under the public land laws;
 (2)location, entry, and patent under the mining laws; and (3)disposition under all laws relating to mineral and geothermal leasing or mineral materials.
					302.Administration
 (a)ManagementSubject to valid existing rights, the Wilderness shall be administered by the Secretary concerned in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
 (1)any reference in that Act to the effective date shall be considered to be a reference to the date of enactment of this Act; and
 (2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary of the Interior.
 (b)LivestockThe grazing of livestock in the Wilderness, if established before the date of enactment of this Act, shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary concerned considers to be necessary in accordance with—
 (1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and (2)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405).
 (c)Incorporation of acquired land and interestsAny land or interest in land within the boundaries of the Wilderness that is acquired by the United States after the date of enactment of this Act shall be added to, and administered as part of, the Wilderness.
				(d)Adjacent management
 (1)In generalCongress does not intend for the designation of the Wilderness to create a protective perimeter or buffer zone around the Wilderness.
 (2)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen or heard from areas within the Wilderness shall not preclude the conduct of the activities or uses outside the boundary of the Wilderness.
 (e)Military overflightsNothing in this Act restricts or precludes— (1)low-level overflights of military aircraft over the Wilderness, including military overflights that can be seen or heard within the wilderness area;
 (2)flight testing and evaluation; or (3)the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over the Wilderness.
 (f)Existing airstripsNothing in this Act restricts or precludes low-level overflights by aircraft utilizing airstrips in existence on the date of enactment of this Act that are located within 5 miles of the proposed boundary of the Wilderness.
 (g)Wildfire, insect, and disease managementIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary concerned may take any measures in the Wilderness that the Secretary concerned determines to be necessary for the control of fire, insects, and diseases, including, as the Secretary concerned determines to be appropriate, the coordination of the activities with the State or a local agency.
 (h)Data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to such terms and conditions as the Secretary concerned may prescribe, the Secretary concerned may authorize the installation and maintenance of hydrologic, meteorologic, or climatological collection devices in the Wilderness if the Secretary concerned determines that the facilities, and access to the facilities, are essential to flood warning, flood control, or water reservoir operation activities.
				(i)Water rights
 (1)FindingsCongress finds that— (A)the Wilderness is located—
 (i)in the semiarid region of the Great Basin; and (ii)at the headwaters of the streams and rivers on land with respect to which there are few, if any—
 (I)actual or proposed water resource facilities located upstream; and (II)opportunities for diversion, storage, or other uses of water occurring outside the land that would adversely affect the wilderness values of the land;
 (B)the Wilderness is generally not suitable for use or development of new water resource facilities; and
 (C)because of the unique nature of the Wilderness, it is possible to provide for proper management and protection of the wilderness and other values of land by means different from the means used in other laws.
 (2)PurposeThe purpose of this section is to protect the wilderness values of the Wilderness by means other than a federally reserved water right.
 (3)Statutory constructionNothing in this Act— (A)constitutes an express or implied reservation by the United States of any water or water rights with respect to the Wilderness;
 (B)affects any water rights in the State (including any water rights held by the United States) in existence on the date of enactment of this Act;
 (C)establishes a precedent with regard to any future wilderness designations; (D)affects the interpretation of, or any designation made under, any other Act; or
 (E)limits, alters, modifies, or amends any interstate compact or equitable apportionment decree that apportions water among and between the State and other States.
 (4)State water lawThe Secretary concerned shall follow the procedural and substantive requirements of State law in order to obtain and hold any water rights not in existence on the date of enactment of this Act with respect to the Wilderness.
					(5)New projects
						(A)Definition of water resource facility
 (i)In generalIn this paragraph, the term water resource facility means irrigation and pumping facilities, reservoirs, water conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower projects, transmission and other ancillary facilities, and other water diversion, storage, and carriage structures.
 (ii)ExclusionIn this paragraph, the term water resource facility does not include a wildlife guzzler. (B)Restriction on new water resource facilitiesExcept as otherwise provided in this Act, on or after the date of enactment of this Act, neither the President nor any other officer, employee, or agent of the United States shall fund, assist, authorize, or issue a license or permit for the development of any new water resource facility within any wilderness area, including a portion of a wilderness area, that is located in the County.
						303.Fish and wildlife management
 (a)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this Act affects or diminishes the jurisdiction of the State with respect to fish and wildlife management, including the regulation of hunting, fishing, and trapping, in the Wilderness.
 (b)Management activitiesIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary concerned may conduct any management activities in the Wilderness that are necessary to maintain or restore any fish or wildlife population, or the habitats to support such a population, if the activities are carried out—
 (1)in a manner that is consistent with relevant wilderness management plans; and (2)in accordance with—
 (A)the Wilderness Act (16 U.S.C. 1131 et seq.); and (B)appropriate policies, such as those set forth in Appendix B of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405), including the occasional and temporary use of motorized vehicles and aircraft if the use, as determined by the Secretary concerned, would promote healthy, viable, and more naturally distributed wildlife populations that would enhance wilderness values with the minimal impact necessary to reasonably accomplish those tasks.
 (c)Existing activitiesConsistent with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and in accordance with appropriate policies such as those set forth in Appendix B of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405), the State may continue to use aircraft, including helicopters, to survey, capture, transplant, monitor, and provide water for wildlife populations in the Wilderness.
				(d)Hunting, fishing, and trapping
 (1)In generalThe Secretary concerned may designate areas in which, and establish periods during which, for reasons of public safety, administration, or compliance with applicable laws, no hunting, fishing, or trapping will be permitted in the Wilderness.
 (2)ConsultationExcept in emergencies, the Secretary concerned shall consult with the appropriate State agency and notify the public before making any designation under paragraph (1).
					(e)Cooperative agreement
 (1)In generalThe State (including a designee of the State) may conduct wildlife management activities in the Wilderness—
 (A)in accordance with the terms and conditions specified in the cooperative agreement between the Secretary of the Interior and the State entitled Memorandum of Understanding between the Bureau of Land Management and the Nevada Department of Wildlife Supplement No. 9 and signed November and December 2003, including any amendments to the cooperative agreement agreed to by the Secretary of the Interior and the State; and
 (B)subject to all applicable laws (including regulations). (2)References; Clark CountyFor the purposes of this subsection, any reference contained in the cooperative agreement described in paragraph (1)(A) to Clark County shall be considered to be a reference to the Wilderness.
					304.Release of wilderness study area
 (a)FindingCongress finds that, for purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the approximately 1,065 acres of public land in the Burbank Canyons Wilderness study area that is not designated as wilderness by section 301 has been adequately studied for wilderness designation.
 (b)ReleaseEffective beginning on the date of enactment of this Act, the public land described in subsection (a)—
 (1)shall no longer be subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and
 (2)shall be managed in accordance with any applicable— (A)land management plans adopted under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); and
 (B)cooperative conservation agreements in existence on the date of enactment of this Act. 305.Native American cultural and religious usesNothing in this title alters or diminishes the treaty rights of any Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).
			IVTransfer of administrative jurisdiction over Forest Service land
			401.Authority to transfer
 (a)In generalConsistent with section 3(b) of Public Law 96–586 (commonly known as the Santini-Burton Act) (94 Stat. 3384), and subject to valid existing rights, on receipt of a request by the State or County and subject to such terms and conditions as are satisfactory to the Secretary of Agriculture, the Secretary of Agriculture may transfer to the State or County the Forest Service land, or any interest in the Forest Service land, described in subsection (b), without consideration, to protect the environmental quality and public recreational use of the transferred Forest Service land.
 (b)Description of Forest Service landThe land referred to in subsection (a) is any Forest Service land located within the boundaries of the area acquired under Public Law 96–586 (commonly known as the Santini-Burton Act) (94 Stat. 3381) that is—
 (1)unsuitable for Forest Service administration; or (2)necessary for a public purpose.
 (c)Use of landAny land or interest conveyed pursuant to subsection (a) shall— (1)be managed by the State or County, as applicable—
 (A)to maintain undeveloped open space; (B)to preserve the natural characteristics of the transferred land in perpetuity; and
 (C)to protect and enhance water quality, stream environment zones, and important wildlife habitat; and (2)be used by the State or County, as applicable, for recreation or other public purposes, including trails, trailheads, fuel reduction, flood control, and other infrastructure consistent with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).
 (d)ReversionIf any land or interest in land conveyed pursuant to subsection (a) is used in a manner that is inconsistent with subsection (c), the land or interest shall, at the discretion of the Secretary of Agriculture, revert to the United States.
				402.Special use permits for recreation and public purposes
 (a)In generalNot later than 1 year after the date on which the Secretary of Agriculture receives from the County or a unit of local government an application for the use of the Federal land described in subsection (b), the Secretary, in accordance with all applicable laws, shall issue to the County or unit of local government a special use permit for recreation and public purposes for a term of not less than 30 years.
 (b)Description of landThe land referenced in subsection (a) is the approximately 188 acres of Federal land in the County generally depicted as Directed Special Use Permit on the Map.